Citation Nr: 0313803	
Decision Date: 06/24/03    Archive Date: 06/30/03

DOCKET NO.  98-15 690A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut


THE ISSUE

Entitlement to an increased rating for service-connected 
lumbosacral/dorsal spine disorder, currently evaluated as 20 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1943 to November 
1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1998 rating decision of the RO in 
Hartford, Connecticut, which confirmed and continued a 20 
percent evaluation for a lumbosacral/dorsal spine disorder. 



FINDINGS OF FACT

1.  All development has been accomplished and all relevant 
evidence necessary for an equitable disposition of the appeal 
has been obtained.

2.   Lumbosacral/dorsal spine disorder is currently 
manifested by subjective complaints of constant pain, 
weakness, fatigue and stiffness; objective findings show pain 
on motion, tenderness, and some muscle spasm.   


CONCLUSION OF LAW

The criteria for a rating higher then 20 percent for a 
lumbosacral/dorsal spine disorder have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5291, 5292, 5293, 5295 (2002).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West Supp. 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  The VA promulgated regulations to implement the 
provisions of the law.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).  The VCAA and implementing 
regulations essentially provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.

The veteran has undergone VA examinations, and he has been 
notified of evidence required to substantiate the claim.  The 
Board concludes that discussions as contained in the May 1998 
rating decision, in the October 1998 statement of the case, 
the December 2002 supplemental statement of the case and a VA 
letter to the veteran dated in June 2002 have provided the 
veteran with sufficient information regarding the applicable 
regulations.  The veteran and his representative have 
submitted written arguments.  The rating decision, statement 
of the case and supplemental statement of the case provided 
notice to the veteran of what was revealed by the evidence of 
record.  Additionally, these documents notified him why this 
evidence was insufficient to award the benefit sought.  Thus, 
the veteran has been provided notice of what VA was doing to 
develop the claim, notice of what he could do to help his 
claim, and notice of how his claim was still deficient.  
Because no additional evidence has been identified by the 
veteran as being available but absent from the record, the 
Board finds that any failure on the part of VA to further 
notify the veteran what evidence would be secured by VA and 
what evidence would be secured by the veteran is harmless.  
Cf. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Factual Background

The veteran served on active duty from April 1943 to November 
1945.

A VA outpatient treatment note dated April 1997 reflects 
follow up treatment for chronic low back pain.  The veteran 
reported pain in his legs and no change in his symptoms.  The 
pertinent diagnostic assessment was chronic low back pain.  

The veteran submitted a statement dated in August 1998 from 
his treating physician, John M. Aversa, M.D., and 
radiological consultation reports dated in July 1998.  In his 
statement, Dr. Aversa indicated that the veteran had severe 
multilevel mid- and lower-cervical degenerative disc disease, 
including right side, and upper and mid-facet joint disease 
with foraminal encroachment.  According to Dr. Aversa, he had 
a malalignment at C4-5 and degenerative disc disease in the 
lower lumbar area with borderline 4-5 stenosis.  A CT scan 
report of the lumbar spine showed involvement of five lumbar 
vertebrae with scoliosis, convex to the left at L4-5.  It 
also showed marked multilevel degenerative disc disease 
including gaseous degeneration of the L4-5 and L5-S1 discs, 
mild bulging at L5-S1 without significant canal or foraminal 
stenosis, and facet degenerative joint disease, moderate on 
the left and mild on the right.  A CT scan report of the 
cervical spine showed degenerative disc disease of a greater 
degree of severity than in the lumbar spine area, and C4-5 
malalignment.  Based on the findings, Dr. Aversa concluded 
that the veteran's back disorder had significantly 
deteriorated since 1972.

VA outpatient treatment notes dated July 1998 to April 2000 
show the veteran consistently complained of low back pain.  
He reported that he took Valium a few times each month for 
the pain.  

In March 2000, the Board remanded the case to the RO 
primarily for the purpose of affording the veteran a VA 
examination to determine the nature and severity of his 
service-connected lumbosacral/dorsal spine disorder.

In April 2000, the RO received a statement from the veteran, 
which explained that he could not take medication for his 
back, due to his asthma condition.  He started therapy 
classes for his back but stopped because he underwent 3 
hernia, 2 sinus and a colon operation.  He took 20-minute 
walks in the morning and afternoon to stretch out his back.       

During a VA examination dated June 2000, the veteran 
complained of constant pain in the lower back, specifically 
in the lumbar area in the muscle part and bony part 
separately.  He reported that the pain was worse in the 
morning and he walked around to alleviate the pain and limber 
up.  He could not do yard work or household chores and the 
pain increased when he sat for a long period of time and then 
attempted to stand.  His maximum walking distance was one 
block.  He complained of weakness and fatigue in his back but 
reported that three years ago when he was in physical therapy 
it helped alleviate the pain.  On physical examination, the 
veteran experienced difficulty when trying to stand up.  When 
he sat in a chair he tended to lean backwards but he was in 
no apparent sign of distress when sitting.  There was slight 
scoliosis to the left and the thoracolumbar spine.  There was 
tenderness marked in the left lumbosacral paraspinal muscles 
with some muscle spasm.  Trunk forward bending was possible 
to 30 degrees with abrupt pain, which caused him to stop the 
movement.  Re-extension from 30-degree flexion to neutral 
seemed to be painful and slow.  Hyperextension was possible 
to 16 degrees with pain at the end abruptly.  Right lateral 
bending was limited to 12 degrees with pain developing 
abruptly at the end with slow movement.  Left lateral bending 
was slow and effortful, and limited to 6 degrees with abrupt 
pain at the end, restricting further movement.  Left lateral 
rotation movement was also slow and stiff and effortful with 
limitation to 20 degrees with pain abrupt at the end.  Right 
lateral rotation movement was slow and weakened movement with 
pain developing at the end.  

The diagnosis was lumbar disc and degenerative joint disease 
at the multilevel of the lumbar spine, worst at L5-S1.  The 
veteran displayed slight scoliosis to the left and 
thoracolumbar spine.  The examiner opined that this was 
related to his chronic back myofacial pain syndrome following 
chronic back strain which was sustained in 1944.  He further 
opined that in view of his 42 years of occupation as an 
appliance shop manager, which was mostly a desk-type job, it 
was reasonable to contribute his current back disorder, to a 
significant degree, to his chronic back strain and myofacial 
pain syndrome which originated from his 1944 back injury.  
His functional loss was significant which indicated he had 
low endurance of the back and easy fatigability with pain and 
weakened movement.  He had severe impairment of his low back 
with significant function loss and weakness and low endurance 
of the truncal muscles, including lumbar spine with pain.  

VA outpatient progress notes dated June 2000 to June 2001 
reflect treatment for a variety of conditions, including low 
back pain.  In a treatment note dated June 2000, the veteran 
complained of low back pain with stiffness.  The diagnosis 
was lumbosacral degenerative joint disease and low back pain.  
In a treatment note dated June 2001, the veteran complained 
of pain in his back going to the front.  The examiner opined 
that the etiology of the pain was unclear but it may have 
been a muscular or ligmentous strain but there was no clear 
precipitating trauma.  In an addendum to the June 2001 
progress note, an X-ray study of the spine showed no evidence 
of a fracture.  He reported that his back pain was down to 
1/10.  The examiner added that is was likely the back pain 
was musculoskeletal in origin.               

During a November 2002 VA examination, the veteran presented 
with complaints of tightness and pain on the left side of his 
back.  He denied any pain radiating into his lower 
extremities and he denied numbness or weakness of his lower 
extremities.  Physical examination revealed an elderly 
gentleman in no acute distress.  On examination of his spine, 
there was no deformity of the lumbosacral spine noted but he 
had point tenderness at the L3-L4 level.  He also had 
tenderness over the left paraspinal muscle.  Range of motion 
was as follows: flexion to 90 degrees, extension to 10 
degrees, right lateral flexion to 30 degrees, left lateral 
flexion to 20 degrees, right rotation to 30 degrees, left 
rotation to 20 degrees.  An X-ray study of the lumbosacral 
spine revealed a genetic disease of the lumbar spine at L2-3, 
L3-4, L4-5 and L5-S1 involving the disc at the vertebral 
facet joints.  The pertinent diagnostic assessment was 
moderately severe degenerative disease of the lumbosacral 
spine without compression fractures.  

In a statement submitted by the veteran dated January 2003, 
he reported that he had to retire from work three years ago 
due to his back and knee condition.  He also reported that he 
was worn VA issued, corrective shoes, for the past 20 years 
and he lists to the right.  

Analysis

The veteran contends that his service-connected 
lumbosacral/dorsal spine disorder is more disabling than 
currently evaluated.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities. The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1, 
Part 4.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.

It is essential, both in the examination and in the 
evaluation of disability, that each disability be reviewed in 
relation to its history.  See 38 C.F.R. § 4.41.  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to 
limited or excess movement, pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. § 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202, 204-07 (1995).

The veteran's service-connected lumbosacral/dorsal spine 
disorder is rated under diseases of the musculoskeletal 
system in VA's Schedule for Rating Disabilities, 
specifically, under 38 C.F.R. § 4.71a, Diagnostic Code 5295.  
This code provides that a 20 percent rating requires muscle 
spasm on extreme forward bending and unilateral loss of 
lateral spine motion in a standing position.  A 40 percent 
rating requires severe sacroiliac injury and weakness 
manifested by listing of the whole spine to the opposite 
side, a positive Goldthwait's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteoarthritis changes, or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion.  See 38 C.F.R. § 4.71a.

Currently, the veteran's lumbosacral/dorsal spine disorder is 
rated 20 percent disabling.  A November 2002 VA examination 
revealed tenderness over the left paraspinal muscle; however, 
the examiner specifically noted no deformity of the 
lumbosacral spine.  For the next higher rating under 
Diagnostic Code 5295 (40 percent), medical evidence must show 
severe lumbosacral strain manifested by listing, marked 
limitation of motion with osteo-arthritic changes, narrowing 
of joint space, or irregularity of joint space.  A November 
2002 X- ray study did not indicate narrowing of joint space, 
or irregularity of joint space.  The veteran does not have 
severe or marked limitation of motion.  Hence, given the 
medical evidence, the veteran's lumbosacral/dorsal spine 
disorder, under Diagnostic Code 5295, warrants no higher than 
a 20 percent rating.  See 38 C.F.R. § 4.71a.

However, since a lumbosacral strain involves loss of range of 
motion, the veteran's disability may be rated, alternatively, 
on the basis of limitation of motion.  Under Diagnostic Code 
5292, slight limitation of the lumbar spine warrants a 10 
percent evaluation.  Moderate limitation of the lumbar spine 
warrants a 20 percent evaluation and a 40 percent evaluation 
is warranted if there is severe limitation of motion of the 
spine.  See 38 C.F.R. § 4.71a.  Alternatively, under 
Diagnostic Code 5291, severe limitation of motion of the 
thoracic (dorsal) spine warrants only a 10 percent 
evaluation.  See 38 C.F.R. § 4.71a.

At a VA examination in June 2000, the veteran evidenced 
significant functional loss, weakness and low endurance of 
the truncal muscles, including lumbar spine with pain.  Trunk 
forward bending was possible to 30 degrees with abrupt pain, 
which caused him to stop the movement.  Re-extension from 30-
degree flexion to neutral was painful and slow and 
hyperextension was possible to 16 degrees with pain at the 
end abruptly.  Right lateral bending was limited to 12 
degrees with pain developing abruptly at the end with slow 
movement.  Left lateral bending was slow and effortful, and 
limited to 6 degrees with abrupt pain at the end, restricting 
further movement.  Left lateral rotation movement was also 
slow and stiff and effortful with limitation to 20 degrees 
with pain abrupt at the end.  Right lateral rotation movement 
was slow and weakened movement with pain developing at the 
end.    

At a more recent VA examination in November 2002, the veteran 
was diagnosed with moderately severe degenerative disease of 
the lumbosacral spine without compression fractures.  Range 
of motion was as follows: flexion to 90 degrees, extension to 
10 degrees, right lateral flexion to 30 degrees, left lateral 
flexion to 20 degrees, right rotation to 30 degrees, left 
rotation to 20 degrees.  Although he complained of pain and 
tightness in his back, range of motion studies failed to 
elicit objective findings of pain on motion.  In the absence 
of medical evidence showing severe limitation of motion of 
the lumbosacral or dorsal spine, a rating under Diagnostic 
Code 5291 or Diagnostic Code 5292 would not be appropriate.  

Recent medical evidence dated November 2002, has shown, 
confirmed by x-ray findings, severe degenerative disease of 
the lumbosacral spine without compression fractures at L2-3, 
L3-4, L4-5 and L5-S1.  However, arthritis will be rated on 
the basis of limitation of motion of the affected joint or 
joints involved. See Diagnostic Code 5003, 38 C.F.R. § 4.71a.  
In the veteran's case, his lumbosacral strain is 
appropriately rated 20 percent under Diagnostic Code 5295. 
Id.

Prior to September 23, 2002, under 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, a 10 percent rating was warranted for 
intervertebral disc syndrome; a 20 percent rating was 
warranted for moderate intervertebral disc syndrome, with 
recurring attacks; a 40 percent was warranted if the 
intervertebral disc syndrome is severe, with recurring 
attacks and intermittent relief; and a 60 percent rating is 
warranted if the intervertebral disc syndrome was pronounced 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of the diseased disc, with little intermittent 
relief.  Id.

Effective September23, 2002, intervertebral disc syndrome 
(preoperatively or postoperatively) can be rated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under §4.25 separate evaluations of 
its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  
	With incapacitating episodes having a total duration of 
at least four weeks 
but less than six weeks during the past 12 months, a 40 
percent rating is assigned.  
	With incapacitating episodes having a total duration of 
at least two weeks 
but less than four weeks during the past 12 months a 20 
percent rating is awarded.
	With incapacitating episodes having a total duration of 
at least one week 
but less than two weeks during the past 12 months, a 10 
percent rating is assigned.

	Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.
	Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes. Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  38 C.F.R. § 4.721, 
Diagnostic Code 5293 (eff. September 23, 2002).

In the veteran's case, the results of his June 2000 and 
November 2002 VA examinations revealed no abnormal 
neurological findings in his back and lower extremities.  
Sciatic involvement was not found.  Hence, in the absence of 
neurological involvement, there is no basis for assignment of 
a higher evaluation under for a disability rating in excess 
of 20 percent under Diagnostic Code 5293.  While the Board 
acknowledges that the veteran has not been previously 
informed of the change in the criteria under Code 5293, 
inasmuch as this Code is inapplicable in this case, failure 
to previously inform him of the change is harmless error.

The Board also finds that no higher evaluation can be 
assigned pursuant to any other potentially applicable 
diagnostic code.  Because there are specific diagnostic codes 
to evaluate the veteran's back disability, consideration of 
other diagnostic codes for evaluating the disability does not 
appear appropriate.  See 38 C.F.R. § 4.20, see also Butts, 5 
Vet. App. at 539.  However, even if such consideration were 
appropriate, in the absence of medical evidence of fractured 
vertebra or ankylosis, there is no basis for assignment of a 
higher evaluation under Diagnostic Code 5285, 5286, 5288 or 
5289.  See 38 C.F.R. § 4.71a.

Finally, the Board finds no reason for referral to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation for his lumbosacral/dorsal spine 
disorder under 38 C.F.R. § 3.321(b)(1).  That is, there is no 
evidence of exceptional or unusual circumstances, such as 
frequent hospitalization or interference with employment 
(beyond that contemplated by the schedular criteria), to 
suggest that the veteran is not adequately compensated by the 
regular rating schedule.  See VAOPGCPREC 36-97.  





ORDER

A disability rating in excess of 20 percent for 
lumbosacral/dorsal spine disorder is denied.



	                        
____________________________________________
	RENÉE M. PELLETIER 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

